Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 1 of 15 Page ID #:404




 1                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 2
 3   Bureau of Consumer Financial Protection, )
                                              )                   Case No.: 8-20-cv-00043-JVS-ADS
 4                    Plaintiff,              )
                                              )                   DECLARATION OF COLIN
 5               vs.                          )                   REARDON IN SUPPORT OF
                                              )                   PLAINTIFF’S MOTION TO EXTEND
 6   Chou Team Realty, LLC et al.,            )                   TIME TO SERVE DEFENDANTS
                                              )                   FRANK ANTHONY SEBREROS AND
 7                    Defendants.             )                   ASSURE DIRECT SERVICES, INC.
                                              )
 8                                            )
                                              )
 9
10   I, Colin Reardon, pursuant to 28 U.S.C. § 1746, declare as follows:
11         1.        I am a Senior Litigation Counsel for Plaintiff Bureau of Consumer
12   Financial Protection (“Bureau”) and lead counsel in this action. My business
13   address is 1700 G Street, NW, Washington, D.C. 20552.
14         2.        The facts set forth in this declaration are based on my personal
15   knowledge or information made known to me in the course of my official
16   duties.
17         3.        The Bureau filed its Complaint in this action on January 9, 2020.
18   The Complaint includes claims against several defendants, including, as
19   relevant here, Defendants Frank Anthony Sebreros (“Sebreros”) and Assure
20   Direct Services, Inc. (“ADS, Inc.”) (collectively, “Defendants”).
21         4.        I have directed the Bureau’s efforts to serve the Defendants with a
22   copy of the Complaint and summonses issued to them in this civil action.
23         5.        According to Articles of Incorporation for ADS, Inc. filed with the
24   California Secretary of State in August 2016, Sebreros is the company’s
25   designated agent for service of process, and the following address is both the
26   address for service of process and corporate address: 23785 El Toro Road, Suite
27
28
                DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                       DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                         1
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 2 of 15 Page ID #:405




 1   467, Lake Forest, CA 92630. Attached as Exhibit A is a true and correct copy
 2   of the Articles of Incorporation for ADS, Inc.
 3           6.        The California Secretary of State website currently lists Sebreros
 4   as ADS, Inc.’s agent and identifies the entity’s address and mailing address as
 5   23785 El Toro Road, Suite 467, Lake Forest, CA 92630. The website identifies
 6   ADS, Inc.’s status as suspended. Attached as Exhibit B is a true and correct
 7   copy of a PDF print-out from the California Secretary of State website
 8   concerning Assure Direct Services, Inc. created on April 6, 2020.
 9           7.        Before filing this action, the Bureau obtained evidence, including
10   testimony under oath, that ADS, Inc. ceased operations in or around September
11   2017.
12           8.        Because Sebreros is both an individual defendant and the
13   registered agent for service of process for ADS, Inc., and because ADS, Inc.
14   ceased operations in or around September 2017, the Bureau has focused on
15   trying to serve them both by personally delivering summonses and the
16   Complaint to Sebreros.
17           9.        After this action was filed, Bureau investigator Dani Schneider
18   searched confidential databases for contact information for Sebreros, which
19   yielded three recent addresses associated with him. See Schneider Decl.
20           10.       The Bureau hired the company First Legal Support Services (“First
21   Legal”) to try to serve Sebreros at those addresses in his capacity as an
22   individual defendant and as the registered agent for ADS, Inc. First Legal’s
23   efforts to serve Sebreros are described in process server affidavits filed with the
24   Bureau’s motion. See Harrigan Aff.; Alvarado Aff.
25           11.       Before filing this action, the Bureau obtained testimony from
26   Defendant Eduardo Martinez (“Martinez”) that Sebreros has a brother named
27   Steve Ortega. In the testimony, Martinez refers to Frank Anthony Sebreros by
28
                  DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                         DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                           2
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 3 of 15 Page ID #:406




 1   his middle name Anthony. Attached as Exhibit C is a true and correct copy of
 2   excerpts from the March 27, 2019 investigational hearing of Martinez.
 3         12.     Because it appeared that Sebreros had moved out of Santa Ana
 4   Apartment #2,1 on March 12, 2017 I authorized First Legal to conduct a skip
 5   trace to identify the current addresses for Sebreros and his two brothers, Steve
 6   Ortega and Aaron Sebreros.
 7         13.     First Legal provided the results of the skip trace to the Bureau on
 8   March 17, 2020. The skip trace did not identify a new address for Sebreros.
 9         14.     The skip trace identified Santa Ana Apartment #1 as the likely
10   current address for Ortega.
11         15.     The skip trace identified an address in Long Beach, California as
12   the likely current address for Aaron Sebreros. The Bureau had previously
13   served Aaron Sebreros, who is the registered agent for Defendant Secure
14   Preparation Services, Inc., at that address on January 30, 2020, as evidenced by
15   the proof of service on file in this action. See ECF 26.
16         16.     In addition to attempting to serve Sebreros and ADS, Inc. through
17   process servers, I have also made several attempts to contact Sebreros
18   informally to arrange services.
19         17.     On January 15, 2020, I left Sebreros a voicemail at 949-312-8650,
20   which appears as Sebreros’ phone number on records that the Bureau obtained
21   during its investigation. In that voicemail, I identified myself as an attorney for
22   the Bureau, informing Sebreros of this lawsuit, and requesting that he return my
23   phone call. On April 3, 2020, I again attempted to reach him at that number,
24   but it was out of service.
25
26
     1
      “Santa Ana Apartments #1 and #2” refer to the same apartments identified in
     the Bureau’s memorandum in support of its motion to extend time and the
27   process server affidavits.
28
              DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                     DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                       3
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 4 of 15 Page ID #:407




 1         18.     On April 3, 2020, I attempted to reach Sebreros at the other
 2   numbers identified by Bureau investigator Dani Schneider: (1) 949-357-8992;
 3   (2) 714-852-3496; and (3) 714-254-5065. The first two phone numbers were
 4   out of service or otherwise non-functional. I left a voicemail at the third
 5   number, 714-254-5065, identifying myself as an attorney for the Bureau,
 6   informing Sebreros of this lawsuit, and requesting that he return my phone call.
 7         19.     On April 3, 2020, I emailed a copy of the Complaint and
 8   summonses for Sebreros and ADS, Inc. to fsebreros@gmail.com, an email
 9   address for Sebreros that appears on records the Bureau obtained during its
10   investigation. Attached as Exhibit D to this declaration is a true and correct
11   copy of my April 3, 2020 email (not including its attachments).
12         20.     To date, I have not received any response from Sebreros to my
13   voicemails and email.
14
15   I declare under penalty of perjury that the foregoing is true and correct.
16
17   Executed on: April 8, 2020
18
                                                      /s/ Colin Reardon      __
19                                                    Colin Reardon
                                                      Bureau of Consumer Financial Protection
20                                                    1700 G Street, NW
                                                      Washington, D.C. 20552
21
                                                      Attorney for Plaintiff Bureau of
22                                                    Consumer Financial Protection
23
24
25
26
27
28
              DECLARATION OF COLIN REARDON IN SUPPORT OF PLAINTIFF’S MOTION TO EXTEND TIME TO SERVE
                     DEFENDANTS FRANK ANTHONY SEBREROS AND ASSURE DIRECT SERVICES, INC.
                                                       4
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 5 of 15 Page ID #:408




                           EXHIBIT A
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 6 of 15 Page ID #:409
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 7 of 15 Page ID #:410




                           EXHIBIT B
4/6/2020Case    8:20-cv-00043-SB-ADS      Document
                                Business Search - Business 67-2
                                                           Entities - Filed  04/08/20
                                                                      Business              PageSecretary
                                                                               Programs | California 8 of 15of State
                                                                                                                Page ID #:411

Alex Padilla
California Secretary of State


              Business Search - Entity Detail

     The California Business Search is updated daily and reflects work processed through Sunday, April 5, 2020. Please refer to
     document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
     certified record of an entity. Not all images are available online.

     C3938356             ASSURE DIRECT SERVICES, INC.
     Registration Date:                                                   08/22/2016
     Jurisdiction:                                                        CALIFORNIA
     Entity Type:                                                         DOMESTIC STOCK
     Status:                                                              FTB SUSPENDED
     Agent for Service of Process:                                        FRANK ANTHONY SEBREROS
                                                                          23785 EL TORO RD STE 467
                                                                          LAKE FOREST CA 92630
     Entity Address:                                                      23785 EL TORO RD STE 467
                                                                          LAKE FOREST CA 92630
     Entity Mailing Address:                                              23785 EL TORO RD STE 467
                                                                          LAKE FOREST CA 92630




       Document Type                                                 File Date                               PDF

       REGISTRATION                                                   08/22/2016



     * Indicates the information is not contained in the California Secretary of State's database.

             If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer to
             California Corporations Code section 2114 for information relating to service upon corporations that have surrendered.
             For information on checking or reserving a name, refer to Name Availability.
             If the image is not available online, for information on ordering a copy refer to Information Requests.
             For information on ordering certificates, status reports, certified copies of documents and copies of documents not
             currently available in the Business Search or to request a more extensive search for records, refer to Information
             Requests.
             For help with searching an entity name, refer to Search Tips.
             For descriptions of the various fields and status types, refer to Frequently Asked Questions.


        Modify Search               New Search           Back to Search Results




https://businesssearch.sos.ca.gov/CBS/Detail                                                                                               1/1
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 9 of 15 Page ID #:412




                           EXHIBIT C
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 10 of 15 Page ID #:413


                                                                        Page 1
                       CONSUMER FINANCIAL PROTECTION BUREAU



             In the Matter of:                 )
                                               ) Case No. 2017-1876-02
             QUICKDEBTSERVICES, LLC            )




                                               Wednesday,
                                               March 27, 2019


                                               Federal Building
                                               Room 7516
                                               300 North Los Angeles Street
                                               Los Angeles, California




                         The investigational hearing testimony of

             EDWARD AVALOS MARTINEZ commenced, pursuant to notice,

             at 9:12 a.m.

                                            * * *




                                           1
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 11 of 15 Page ID #:414


                                                                        Page 2
        1    APPEARANCES:

        2
             For the CONSUMER FINANCIAL PROTECTION BUREAU:
        3
                  CONSUMER FINANCIAL PROTECTION BUREAU
        4         BY: COLIN T. REARDON, ESQ.
                      E. VANESSA ASSAE-BILLE, ESQ.
        5         1700 G Street, NW
                  Washington, DC 20552
        6         (202) 435-9668
                  (202) 435-7699
        7         colin.reardon@cfpb.gov
                  elisabeth.assae-bille@cfpb.gov
        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 12 of 15 Page ID #:415


                                                                     Page 215
        1    thought it was a conspiracy just to remove him only.

        2    Which it wasn't.

        3         Q    BY MR. REARDON:      So I think that covers what

        4    Jawad and Robert did after the original student loan

        5    companies closed in September 2017.         I want to ask about

        6    a couple other people.

        7              Tera Wray, I think you said earlier, got

        8    involved with the Olive company?

        9         A    Olive Branch.

       10         Q    And that's a debt settlement company?

       11         A    Debt settlement, yes.

       12         Q    How about Aaron Sebreros and Mark Nevarez?

       13    What happened to them?

       14         A    Aaron Sebreros is with Direct Prep, with

       15    Anthony, his brother.

       16              And Mark Nevarez went to go be a gardener.           He

       17    brings the plants to offices and he landscapes.

       18         Q    So he just got out of this altogether?

       19         A    He had a bad taste of it and got out.

       20         Q    Are you still in touch with Mark Nevarez?

       21         A    I could make a phone call and he would answer

       22    the phone, but I haven't talked to him in probably over

       23    a year, I think.

       24         Q    For Aaron Sebreros, what is his role at Direct

       25    Prep?
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 13 of 15 Page ID #:416


                                                                     Page 216
        1         A     That company's closed now.       But he was one of

        2    the chiefs.      That company had five chiefs.       So it was

        3    Anthony and Bill, then they decided to put Aaron as the

        4    boss underneath them.       And Steve was the owner of that

        5    company, Steve --

        6         Q     Ortega?

        7         A     Ortega.    You guys know their relation to Steve

        8    Ortega.

        9         Q     No.   Tell us about that.

       10         A     That's their youngest brother.

       11               MS. ASSAE-BILLE:     Youngest brother of who?

       12               THE WITNESS:     Anthony and Aaron.

       13         Q     BY MR. REARDON:     So he has a different last

       14    name.

       15         A     I imagine.    But they all look the same, so

       16    there's no denying.

       17         Q     You said there were five?       Who is the fifth

       18    one?

       19         A     Oh, I might have been exaggerating.         You know

       20    how there's like an office of ten and five of them are

       21    chiefs?    There was -- actually, maybe five.         Bill,

       22    Anthony, Stevie, Aaron, and Liz Delgado.           That is five.

       23    And Liz went to go run Preferred.

       24         Q     How about David Sklar?       What happened to him

       25    after the company shut down?
Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 14 of 15 Page ID #:417




                            EXHIBIT D
    Case 8:20-cv-00043-SB-ADS Document 67-2 Filed 04/08/20 Page 15 of 15 Page ID #:418


Reardon, Colin (CFPB)

From:                  Reardon, Colin (CFPB)
Sent:                  Friday, April 03, 2020 4:35 PM
To:                    fsebreros@gmail.com
Cc:                    Assae-Bille, Vanessa (CFPB)
Subject:               CFPB v. Chou Team Realty, LLC, et al., No. 20-cv-43 (C.D. Cal.)
Attachments:           1 - Complaint.pdf; 13.1 - Summons ADS Inc.pdf; 13.11 - Summons Sebreros.pdf

Importance:            High


Mr. Sebreros,

I am an enforcement attorney at the Consumer Financial Protection Bureau (“Bureau”).

On January 9, 2020, the Bureau filed a lawsuit against you and several other defendants, including a company for which
you are the registered agent for service of process, Assure Direct Services, Inc.

The Bureau has been attempting to reach you since January in order to serve you and Assure Direct Services, Inc. with
the attached Complaint and summonses.

Please contact me immediately by replying to this email or calling 202‐570‐6740 and provide your current address and
phone number so that we can arrange service.

Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    1
